DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a position of the second elongate member" in line 2.  However, it is unclear if “a position of the second elongate member” is a further recitation of “a position of the second elongate member” of claim 1, line 10, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a position of the second elongate member” of claim 6, line 2, as “the position of the second elongate member”, referring to “a position of the second elongate member” of claim 1, line 10.
Claims 7-11 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 6.
Claim Rejections - 35 USC § 102
4)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6)	Claims 1-74, 12-16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eskuri et al. (U.S. PGPUB 20080140006), hereinafter Eskuri.
	Regarding claim 1, Eskuri teaches a medical device (as shown in Fig. 2) configured to be at least partially insertable within a patient [Paragraph 0003], the medical device comprising:
	a first elongate member (Fig. 3A; 16) including a first proximal end [Paragraph 0006] (end opposite Fig. 3A; 14), a first distal end (end near Fig. 3A; 14), and a sidewall surrounding and defining a lumen extending through the first elongate member between the first proximal end and the first distal end (as shown in Fig. 3A);
	a second elongate member (Fig. 3A; 20) including a second proximal end (Fig. 3A; 24) and a second distal end (Fig. 3A; 22), the second elongate member being sized and shaped to fit within the lumen of the first elongate member (as shown in Figs. 3A-B); and
	a coil (Fig. 3A; 32) disposed within the sidewall of the first elongate member [Paragraph 0022], wherein the coil is configured to sense a position of the second elongate member with respect to the coil [Paragraph 0024].
	Regarding claim 2, Eskuri teaches the medical device of claim 1, wherein the coil is disposed proximal the first distal end of the first elongate member (as shown in Fig. 3A) to sense the second elongate member in proximity to the first distal end of the first elongate member [Paragraph 0024].
	Regarding claim 3, Eskuri teaches the medical device of claim 1, wherein the coil is disposed within the sidewall (as shown in Fig. 3A) around the lumen of the first elongate member (as shown in Fig. 3A).
	Regarding claim 4, Eskuri teaches the medical device of claim 1, wherein, with the second elongate member in a first position spaced from the coil (as shown in Fig. 3B), the coil includes a first inductance [Paragraph 0024], and, with the second elongate member in a second position proximate the coil (as shown in Fig. 3A), the coil includes a second inductance different from the first inductance [Paragraph 0024]. 
	Regarding claim 12, Eskuri teaches the medical device of claim 1, wherein the first elongate member includes a catheter [Paragraph 0019].
	Regarding claim 13, Eskuri teaches the medical device of claim 1, wherein the second elongate member includes a guidewire [Paragraph 0018] (Examiner interprets Eskuri to teach the claimed subject matter, as Eskuri teaches “the term “proboscis” refers to an elongate structure that protrudes from the distal opening of the catheter to provide and/or delivery a diagnostic or therapeutic intervention”, wherein the “proboscis” is the second elongate member under BRI).
	Regarding claim 14, Eskuri teaches a medical device (as shown in Fig. 2) configured to be at least partially insertable within a patient [Paragraph 0003], the medical device comprising:
	a catheter (Fig. 3A; 16) including a catheter proximal end [Paragraph 0006] (end opposite Fig. 3A; 14), a catheter distal end (end near Fig. 3A; 14), and a sidewall surrounding and defining a lumen extending through the catheter between the catheter proximal end and the catheter distal end (as shown in Fig. 3A);
	a guidewire (Fig. 3A; 20) [Paragraph 0018] (Examiner interprets Eskuri to teach the claimed subject matter, as Eskuri teaches “the term “proboscis” refers to an elongate structure that protrudes from the distal opening of the catheter to provide and/or delivery a diagnostic or therapeutic intervention”, wherein the “proboscis” is the guidewire under BRI) including a guidewire proximal end (Fig. 3A; 24) and a guidewire distal end (Fig. 3A; 22), the guidewire being sized and shaped to fit within the lumen of the catheter (as shown in Figs. 3A-B); and
	a coil (Fig. 3A; 32) disposed within the sidewall of the catheter [Paragraph 0022], wherein the coil is configured to sense a position of the guidewire with respect to the coil [Paragraph 0024], wherein, with the guidewire in a first position spaced from the coil (as shown in Fig. 3B), the coil includes a first inductance [Paragraph 0024], and, with the guidewire in a second position proximate the coil (as shown in Fig. 3A), the coil includes a second inductance different from the first inductance [Paragraph 0024]. 
	
Regarding claim 15, Eskuri teaches the medical device of claim 14, wherein the coil is disposed proximal the catheter distal end (as shown in Fig. 3A) to sense the guidewire in proximity to the catheter distal end [Paragraph 0024].
Regarding claim 16, Eskuri teaches the medical device of claim 14, wherein the coil is disposed within the sidewall (as shown in Fig. 3A) around the lumen of the catheter (as shown in Fig. 3A).
Regarding claim 22, Eskuri teaches a medical device (as shown in Fig. 2) configured to be at least partially insertable within a patient [Paragraph 0003], the medical device comprising:
	a catheter (Fig. 3A; 16) including a catheter proximal end [Paragraph 0006] (end opposite Fig. 3A; 14), a catheter distal end (end near Fig. 3A; 14), and a sidewall surrounding and defining a lumen extending through the catheter between the catheter proximal end and the catheter distal end (as shown in Fig. 3A);
	a guidewire (Fig. 3A; 20) [Paragraph 0018] (Examiner interprets Eskuri to teach the claimed subject matter, as Eskuri teaches “the term “proboscis” refers to an elongate structure that protrudes from the distal opening of the catheter to provide and/or delivery a diagnostic or therapeutic intervention”, wherein the “proboscis” is the guidewire under BRI) including a guidewire proximal end (Fig. 3A; 24) and a guidewire distal end (Fig. 3A; 22), the guidewire being sized and shaped to fit within the lumen of the catheter (as shown in Figs. 3A-B); and
	a coil (Fig. 3A; 32) disposed proximate the catheter distal end (as shown in Fig. 3A) within the sidewall of the catheter [Paragraph 0022], wherein the coil is configured to sense a position of the guidewire with respect to the catheter distal end [Paragraph 0024], wherein, with the guidewire in a first position spaced from the catheter distal end (as shown in Fig. 3B), the coil includes a first inductance [Paragraph 0024], and, with the guidewire in a second position proximate the catheter distal end (as shown in Fig. 3A), the coil includes a second inductance different from the first inductance [Paragraph 0024]. 
Claim Rejections - 35 USC § 103
7)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9)	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eskuri in view of Hurtak et al. (WO 0048512), hereinafter Hurtak.
	Regarding claim 5, Eskuri teaches the medical device of claim 1, comprising a sensor circuit (as shown in Fig. 4) including the coil (as shown in Fig. 4). However, Eskuri fails to teach wherein the sensor circuit further includes a capacitor.
	Hurtak teaches a medical device (as shown in Fig. 2) configured to be at least partially insertable within a patient [Page 3, lines 16-17] comprising:
	a first elongate member (Fig. 2; 11) including a first proximal end, a first distal end, and a sidewall surrounding and defining a lumen extending through the first elongate member between the first proximal end and the first distal end (as shown in Fig. 2);
	a second elongate member (Fig. 2; 7) including a second proximal end and a second distal end, the second elongate member being sized and shaped to fit within the lumen of the first elongate member (as shown in Fig. 2);
	and a coil (Fig. 2; 13) disposed within the first elongate member,
	further comprising a sensor circuit (Fig. 3; 10) including the coil and a capacitor (Fig. 3; 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor circuit of Eskuri to further comprising a capacitor, as taught by Hurtak, as it is taught to be a well-known way to track an electromagnetic field [Page 5, line 20 – Page 6, line 8].
	Regarding claim 17, Eskuri teaches the medical device of claim 14, comprising a sensor circuit (as shown in Fig. 4) including the coil (as shown in Fig. 4). However, Eskuri fails to teach wherein the sensor circuit further includes a capacitor.
	Hurtak teaches a medical device (as shown in Fig. 2) configured to be at least partially insertable within a patient [Page 3, lines 16-17] comprising:
	a catheter (Fig. 2; 11) including a catheter proximal end, a catheter distal end, and a sidewall surrounding and defining a lumen extending through the catheter between the catheter proximal end and the catheter distal end (as shown in Fig. 2);
	a guidewire (Fig. 2; 7) including a guidewire proximal end and a guidewire distal end, the guidewire being sized and shaped to fit within the lumen of catheter (as shown in Fig. 2);
	and a coil (Fig. 2; 13) disposed within the catheter,
	further comprising a sensor circuit (Fig. 3; 10) including the coil and a capacitor (Fig. 3; 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor circuit of Eskuri to further comprising a capacitor, as taught by Hurtak, as it is taught to be a well-known way to track an electromagnetic field [Page 5, line 20 – Page 6, line 8].
10)	Claims 6-7, 9, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eskuri in view of Haim et al. (U.S. Patent No. 6309370), hereinafter Haim.
	Regarding claim 6, Eskuri teaches the medical device of claim 1, wherein the user receives feedback concerning the position of the second elongate member with respect to the coil based upon an inductance of the coil [Paragraph 0024] via electrical connection (Fig. 4; 34 and 36) with the coil [Paragraph 0022]. However, Eskuri fails to explicitly teach a control unit electrically coupled to the coil, the control unit configured to determine a position of the second elongate member with respect to the coil based upon an inductance of the coil.
	Haim teaches a medical device (as shown in Fig. 1A) configured to be at least partially insertable with a patient (as shown in Fig. 5), the medical device comprising:
	a first elongate member (Fig. 1A; 20) including a first proximal end (end opposite Fig. 1A; 22), a first distal end (Fig. 1A; 22), and a sidewall surrounding and defining a lumen (Fig. 1A; 26) extending through the first elongate member between the first proximal end and the first distal end (as shown in Fig. 1A);
	a second elongate member (Fig. 1A; 24), the second elongate member being sized and shaped to fit within the lumen of the first elongate member (as shown in Fig. 1A); and
	a coil (Fig. 1A; 34) disposed with the first elongate member, wherein the coil is configured to sense a position of the second elongate member (via the position of the first elongate member), 
	comprising a control unit (Fig. 2; 52, 56, 58) coupled to the coil (via Fig. 1A; 42), the control unit configured to determine a position of the second elongate member [Col. 12, lines 56-67].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Eskuri to comprise a control unit electrically coupled to the coil, as taught by Haim, the control unit configured to determine the position of the second elongate member with respect to the coil based upon an inductance of the coil. Eskuri already teaches that the position of the second elongate member with respect to the coil based upon an inductance of the coil is to be determined, and fed back to the user – Haim introduces a way well-known in the art to be able to achieve said feedback taught within Eskuri, via a control unit [Col. 12, lines 56-67].
	Regarding claim 7, Eskuri in view of Haim teaches the medical device of claim 6, wherein the control unit includes an output module (Fig. 2; 58) configured to indicate the position [Haim, Col. 13, lines 16-17] of the second elongate member with respect to the coil.
	Regarding claim 9, Eskuri in view of Haim teaches the medical device of claim 7, wherein the output module includes a display screen (the output module itself is a display screen, Fig. 2; 58) to indicate the position of the second elongate member with respect to the coil.
Regarding claim 18, Eskuri teaches the medical device of claim 14, wherein the user receives feedback concerning the position of the guidewire with respect to the coil based upon an inductance of the coil [Paragraph 0024] via electrical connection (Fig. 4; 34 and 36) with the coil [Paragraph 0022]. However, Eskuri fails to explicitly teach a control unit electrically coupled to the coil, the control unit configured to determine a position of the guidewire with respect to the coil based upon an inductance of the coil.
	Haim teaches a medical device (as shown in Fig. 1A) configured to be at least partially insertable with a patient (as shown in Fig. 5), the medical device comprising:
	a catheter (Fig. 1A; 20) including a catheter proximal end (end opposite Fig. 1A; 22), a catheter distal end (Fig. 1A; 22), and a sidewall surrounding and defining a lumen (Fig. 1A; 26) extending through the catheter between the catheter proximal end and the catheter distal end (as shown in Fig. 1A);
	a needle (Fig. 1A; 24), the needle being sized and shaped to fit within the lumen of the catheter (as shown in Fig. 1A); and
	a coil (Fig. 1A; 34) disposed with the catheter, wherein the coil is configured to sense a position of the needle (via the position of the catheter), 
	comprising a control unit (Fig. 2; 52, 56, 58) coupled to the coil (via Fig. 1A; 42), the control unit configured to determine a position of the needle [Col. 12, lines 56-67].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Eskuri to comprise a control unit electrically coupled to the coil, as taught by Haim, the control unit configured to determine the position of the second elongate member with respect to the coil based upon an inductance of the coil. Eskuri already teaches that the position of the guidewire with respect to the coil based upon an inductance of the coil is to be determined, and fed back to the user – Haim introduces a way well-known in the art to be able to achieve said feedback taught within Eskuri, via a control unit [Col. 12, lines 56-67].
	Regarding claim 19, Eskuri in view of Haim teaches the medical device of claim 18, wherein the control unit includes an output module (Fig. 2; 58) configured to indicate the position [Haim, Col. 13, lines 16-17] of the guidewire with respect to the coil.
	Regarding claim 21, Eskuri in view of Haim teaches the medical device of claim 19, wherein the output module includes a display screen (the output module itself is a display screen, Fig. 2; 58) to indicate the position of the guidewire with respect to the coil.
11)	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eskuri in view of Haim, further in view of Limaye et al. (EP3000497), hereinafter Limaye.
	Regarding claim 8, Eskuri in view of Haim teaches the medical device of claim 7. However, Eskuri in view of Haim fails to explicitly teaches wherein the output module includes a light that lights up or an alarm that sounds to indicate the position of the second elongate member with respect to the coil.
	Limaye teaches a medical device (as shown in Fig. 1) configured to be at least partially insertable within a patient (as shown in Fig. 1), the medical device comprising:
	a first member (Fig. 1; 109) defining a lumen extending through the first elongate member (as shown in Fig. 1);
	a second member (Fig. 1; 140) being sized and shaped to fit within the lumen of the first member (as shown in Fig. 1); and
	a sensor (Fig. 1; 116) to sense the position of the second member,
	further comprising a control unit (Fig. 1; 120) electrically coupled to the sensor, 
	wherein the control unit includes an output module (Fig. 1; 122, 124) configured to indicate the position of the second member [Paragraphs 0021-0022], and
	wherein the output module includes a light (Fig. 1; 122) that lights up or an alarm (Fig. 1; 124) that sounds to indicate the position of the second member.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output module of Eskuri in view of Haim to include a light that lights up or an alarm that sounds, as taught by Limaye, to indicate the position of the second elongate member with respect to the coil. Doing so would allow for the user to know that the second elongate member was being appropriately moved and/or used [Paragraph 0022].
Regarding claim 20, Eskuri in view of Haim teaches the medical device of claim 19. However, Eskuri in view of Haim fails to explicitly teaches wherein the output module includes a light that lights up or an alarm that sounds to indicate the position of the second elongate member with respect to the coil.
	Limaye teaches a medical device (as shown in Fig. 1) configured to be at least partially insertable within a patient (as shown in Fig. 1), the medical device comprising:
	a cannula (Fig. 1; 140; and
	a sensor (Fig. 1; 116) to sense the position of the cannula,
	further comprising a control unit (Fig. 1; 120) electrically coupled to the sensor, 
	wherein the control unit includes an output module (Fig. 1; 122, 124) configured to indicate the position of the cannula [Paragraphs 0021-0022], and
	wherein the output module includes a light (Fig. 1; 122) that lights up or an alarm (Fig. 1; 124) that sounds to indicate the position of the cannula.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output module of Eskuri in view of Haim to include a light that lights up or an alarm that sounds, as taught by Limaye, to indicate the position of the guidewire with respect to the coil. Doing so would allow for the user to know that the guidewire was being appropriately moved and/or used [Paragraph 0022].
12)	Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eskuri in view of Haim, further in view of Mantell et al. (U.S. Patent No. 9283334), hereinafter Mantell.
	Regarding claim 10, Eskuri in view of Haim teach the medical device of claim 6, wherein the coil is electrically coupled to the control unit [Haim, Col. 12, lines 56-57]. However, Eskuri in view of Haim fails to teach wherein the medical device further comprises a receptacle configured to accept the proximal end of the first elongate member to electrically couple the coil and the control unit. 
	Mantell teaches a receptacle (Fig. 1; 102) configured to accept a proximal end of a medical device (via Fig. 1; 110) (Examiner interprets Mantell to teach “a proximal end” of a medical device, as 110 is taught to “engage a suitable corresponding connection on a medical device” [Col. 4, lines 9-13], which would necessarily be the non-patient interacting end, which is referred to in the current application as “a proximal end”) and electrically couple the device (via Fig. 1; 112) to a control unit [Abstract].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Eskuri in view of Haim to further comprise a receptacle configured to accept the proximal end, as taught by Mantell, of the first elongate member and electrically couple the coil to the control unit. Doing so would ensure correct and unused medical devices would be used under the necessary setting [Col. 1, lines 19-54].
13)	Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eskuri in view of Haim in view of Mantell, further in view of Sobe (U.S. Patent No. 7881769), hereinafter Sobe.
	Regarding claim 11, Eskuri in view of Haim in view of Mantell teaches the medical device of claim 10. However, Eskuri in view of Haim in view of Mantell fails to teach wherein the first elongate member includes an opening in the sidewall to allow access to the lumen of the first elongate member with the proximal end of the first elongate member disposed within the receptacle.
	Sobe teaches a medical device (as shown in Fig. 11) configured to be at least partially insertable within a patient [Col. 5, lines 29-31], the medical device comprising:
	a first elongate member (Fig. 11; 492) including a first proximal end (end opposite 508), a first distal end (Fig. 11; 508), and a sidewall surrounding and defining a lumen (Fig. 11; 510) extending through the first elongate member;
	a second elongate member (Fig. 11; 524) including a second proximal end (Fig. 11; 526) and a second distal end (end opposite to 526), the elongate member being sized and shaped to fit within the lumen of the first elongate member (as shown in Fig. 11); and
	a coil (Fig. 11; 494) disposed within the first elongate member,
	wherein the first elongate member includes an opening in the sidewall (as shown in Fig. 11, near 514) to allow access to the lumen of the first elongate member with the proximal end of the first elongate member disposed within a receptacle (Examiner interprets “with the proximal end of the first elongate member disposed within a receptacle” to be functional language).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sidewall of Eskuri in view of Haim in view of Mantell to include an opening to allow access to the lumen of the first elongate member with the proximal end of the first elongate member disposed within the receptacle, as taught by Sobe. Doing so is well-known in the art, as taught by Sobe, and would allow for functionality of the device of Eskuri in view of Haim in view of Mantell with the proximal end of the first elongate member disposed within the receptacle.
Conclusion
14)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783